DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on July 24th, 2018. It is noted, however, that applicant has not filed a certified copy of the TW107125600 application as required by 37 CFR 1.55.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 8 and 9 are objected to because of the following informalities:  "two second extending section" should read ––two second extending sections––  
Claims 10 and 11 are objected to because of the following informalities:  "including" should be ––includes––.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "first coupling piece" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (DE 10-2011 054 816) hereinafter the ‘816 application, in view of Gillet et al (U.S. Patent Publication No. 20130319165), hereinafter Gillet.

Regarding claim 1, the '816 application teaches a remote operating tool capable of replacing work units comprising:
a control unit (control part 10, see '816 application fig. 3), 
a connection assembly (connecting rope 30, see '816 application fig. 3), and 
a work unit (working part 20, see '816 application fig. 3),
wherein a first end of the connection assembly is connected with the control unit, 
a second end of the connection assembly is coupled with the work unit, 
and the control unit controls the work unit by ways of the connection assembly (control part 10 controls working part 20 by the connection rope 30, '816 application fig. 3);
wherein the control unit includes 
a first plier part (bell crank lever 12), 
a second plier part (operating lever 14), 
and a fixing shaft (hinge bolt 16, see '816 application fig. 3), 
the first plier part is rotatably connected with the second plier part by using the fixing shaft (plier parts pivotally connected by pin 16, see '816 application fig. 3 ), 

the second plier part has a second grip portion extending on a first end thereof (actuating handle section 142, see '816 application fig. 3) and has an accommodation extension extending on a second end of the second plier part (guiding section 144, see '816 application fig. 3), 
wherein 
the first grip portion and the limitation extension are defined between the second grip portion and the accommodation extension (see '816 application fig. 3), and 
the first grip portion is proximate to the second grip portion (see '816 application fig. 3), 
wherein the limitation extension is adjacent to the accommodation extension (see '816 application fig. 3) and has an orifice defined on a distal end of the limitation extension (orifice 126, see '816 application fig. 4), and the accommodation extension has an aperture defined on a distal end thereof (joint hole 146, see '816 application fig. 4);
wherein the connection assembly includes 
a cable (connecting rope 30, see '816 application fig. 4) and 
an accommodation sleeve (sleeve 34, see '816 application fig. 4), 
a first end and a second end of the cable extend out of the accommodation sleeve (, see '816 application fig. 3), 
the first end of the cable is in connection with the control unit (first end 322 in connection with control part 10, see '816 application fig. 3), 
the second end of the cable is coupled with the work unit (second end 324 in connection with working part 20, see '816 application fig. 5), 

a second end of the accommodation sleeve is coupled with the work unit (second end of sleeve 346 is connected with work unit, see '816 application fig. 3), 
the first end of the cable is inserted through the aperture and the orifice (cable 32 passes through both aperture 146 and orifice 126, see '816 application fig. 3), and 
the cable has a knob arranged on the first end thereof (cable knob 322, see '816 application fig. 3), 
the knob abuts against the limitation extension (knob 322 abuts against delimiting section 124, see '816 application fig. 3),
the accommodation sleeve has a fitting member fixed on the first end thereof (first sleeve 342), 
wherein the fitting member has 
a large-diameter section and 
a small-diameter section connected with the large-diameter section, 
the large-diameter section is fitted with the second end of the accommodation sleeve, 
the small-diameter section is rotatably connected with the aperture, and 
the large-diameter section abuts against the accommodation extension, 
the small-diameter section extends out of the orifice and connects with a positioning member (sleeve 342 has a large diameter abutting against delimiting section 124 and a small diameter section connected to the large diameter section that extends out of aperture 146 and connects with positioning member 344, see '816 application fig. 3 and fig. 4).
The '816 application does not teach that :
the limitation extension has a first cutout communicating with the orifice and extending to the distal end of the limitation extension, and the accommodation extension has a second cutout 
that the control unit further includes a stopper fitted on the limitation extension and configured to stop a removal of the cable from the orifice via the first cutout;
Or that the limitation extension is fitted with a defining member, and the defining member is a shell and includes a first chamber defined in the defining member and extending to a bottom of the defining member so that the distal end of the limitation extension extends into/out of the first chamber from the bottom of the defining member.

However, Gillet teaches a plier-type remote manipulator wherein the limitation extension (arm 11, see Gillet fig. 2 and paragraph [0036]) has a first cutout communicating with the orifice and extending to the distal end of the limitation extension (first slot 163, see Gillet fig. 2 and paragraph [0038]), 
and the accommodation extension (arm 12, see Gillet fig. 2 and paragraph [0036]) has a second cutout communicating with the aperture and extending to the distal end of the accommodation extension (first slot 173, see Gillet fig. 2 and paragraph [0038])), 
the cable is inserted into and out of the orifice via the first cutout, and the cable is extended into and out of the aperture via the second cutout (cable 2 inserted into first slot 163 and out of second slot 173, see Gillet fig. 2 and paragraph [0038]), wherein a width of the second cutout is less than the small-diameter section (cable rests in section 174 of slot 173, width of slot 173 is narrower than small-diameter section 33 see Gillet, fig. 2 and paragraph [0038]);
wherein the control unit further includes 

wherein the limitation extension is fitted with a defining member (sleeve 16, see paragraph [0038]), 
and the defining member is a shell (sleeve 16 has a tubular core 161, see Gillet paragraph [0038] and fig. 2) and includes 
a first chamber defined in the defining member and extending to a bottom of the defining member so that the distal end of the limitation extension extends into/out of the first chamber from the bottom of the defining member (sleeve 16 has a tubular core 161 into which arm 11 fits, see Gillet paragraph [0038] and fig. 2).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Gillet into the remote operating tool of the '816 application. Doing so would greatly improve the ability to provide maintenance when a cable is damaged (see Gillet paragraph [0041]).
Regarding claim 4, the '816 application in view of Gillet teaches the remote operating tool as claimed in claim 1, it does not teach that the control unit further includes a protective sheath fitted on the accommodation extension and is a shell, wherein the protective sheath includes a second chamber extending to a bottom thereof so that the distal end of the accommodation extension extends into/out of the second chamber from the bottom of the protective sheath. 
It would be obvious to a person having ordinary skill in the art to further include a protective sheath a protective sheath fitted on the accommodation extension that is a shell, wherein the protective sheath includes a second chamber extending to a bottom thereof so that the distal end of the accommodation extension extends into/out of the second chamber from the bottom of the protective 
Regarding claim 7, the '816 application in view of Gillet teaches the remote operating tool as claimed in claim 4, wherein the protective sheath further includes a trench so that a top of the positioning member extends out of the top of the protective sheath via the trench.
The '816 application in view of Gillet teaches the remote operating tool as claimed in claim 1. Gillet additionally teaches a protective sheath that further includes a trench so that a top of the positioning member would be capable of extending out of the top of the protective sheath via the trench (trench 165, see Gillet fig. 2).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Gillet into the remote operating tool of the '816 application. Doing so would greatly improve the ability to provide maintenance when a cable is damaged (see Gillet paragraph [0041]).
Regarding claim 10, the '816 application in view of Gillet teaches the remote operating tool as claimed in claim 1, but does not teach the defining member including two first engagement portions extending from an inner wall of the first coupling piece and formed on two sides of the first chamber individually, such that the two first engagement portions engage the limitation extension.
However, Gillet further teaches that sleeve 16 includes at least one elastically deformable tab 166 extending from an inner wall of the first chamber individually such that the tab engages the limitation extension 11 (see Gillet paragraph [0050] and fig. 2). It would have been obvious to a person having ordinary skill in the art to integrate the additional teachings of Gillet into the remote operating tool such that the defining member including two first engagement portions extending from an inner wall of the first coupling piece and formed on two sides of the first chamber individually, such that the two first engagement portions engage the limitation extension. Doing so would allow for simplified maintenance if either manipulator sleeve is damaged (see Gillet paragraph [0051]). Additionally, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘816 application in view of Gillet as applied to claim 1 above, and further in view of Tuttle (U.S. Patent 2,796,661).
Regarding claim 8, the '816 application in view of Gillet teaches the remote operating tool as claimed in claim 1, but does not teach that the positioning member is curved and is made of flexible metal wire, wherein the positioning member includes two first extending sections, two second extending section, two third extending sections, and a holding portion, wherein the two first extending sections are symmetrical to each other, the two second extending sections are symmetrical to each other, and the two third extending sections are symmetrical to each other, wherein each of the two first extending sections is formed in a V shape and a top of each first extending section is connected with a bottom of each of the two second extending sections, each second extending section is formed in a V shape and a top of each second extending section is coupled with a bottom of each of the two third extending sections, wherein each third extending section is formed in a V shape and a top of each third extending section is in connection with the holding section, wherein a distance between two first extending sections decreases gradually from two bottoms of the two first extending sections to two tops of the two first extending sections, a distance between two second extending sections increases gradually from two bottoms of the two second extending sections to two tops of the two second extending sections, and a distance between two third extending sections decreases gradually from two bottoms of the two third extending sections to two tops of the two third extending sections, such that a clamp space is defined among the two second extending sections and the two third extending sections.
However, such a positioning member is known in the art as a type of hairpin spring clip. For instance, Tuttle shows a tool for handling a variety of spring clips. The clips depicted in Tuttle include .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘816 application in view of Gillet as applied to claim 7 above, and further in view of Tuttle.
Regarding claim 9, the '816 application in view of Gillet teaches the remote operating tool as claimed in claim 7, but does not teach that the positioning member is curved and is made of flexible metal wire, wherein the positioning member includes two first extending sections, two second 
However, such a positioning member is known in the art as a type of hairpin spring clip. For instance, Tuttle shows a tool for handling a variety of spring clips. The clips depicted in Tuttle include two first extending sections, two second extending section, two third extending sections, and a holding portion, wherein the two first extending sections are symmetrical to each other, the two second extending sections are symmetrical to each other, and the two third extending sections are symmetrical to each other, wherein each of the two first extending sections is formed in a V shape and a top of each first extending section is connected with a bottom of each of the two second extending sections, each second extending section is formed in a V shape and a top of each second extending section is coupled with a bottom of each of the two third extending sections, wherein each third extending section is formed in a V shape and a top of each third extending section is in connection with the holding section, .
Allowable Subject Matter
Claims 2-3, 5-6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the tool of claim 1 where the defining member further includes: 
a first plate, a first sheet, and a first coupling piece, 
wherein the first plate is opposite to the first sheet, a front end of the first coupling plate is connected with the first sheet, a rear end of the first coupling plate is coupled with the first sheet, and the first coupling piece forms on a top and two sides of the defining member, 
wherein the first plate has a first groove extending to a bottom of the first plate, and the first sheet has a first slot extending to a bottom thereof.
the '816 application in view of Gillet teaches a defining member that includes a first plate, a first sheet and a first coupling piece, wherein the first plate is opposite to the first sheet, a front end of the 
However, the groove and slot combination in the base of the defining member and protective sheath do not appear to be present in the prior art or would not be obvious to a person having ordinary skill in the art to combine in the manner claimed (such as in the base of tool part 33 in fig. 2 of U.S. Patent No. 6276236, which has grooves, but operates in a sufficiently different manner so as to render combination non-obvious). Consequently, claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claims 3 and 5 depend from claim 2, and claims 6 and 11 depend from claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723